       Case 19-10344             Doc 19       Filed 06/18/19 Entered 06/18/19 12:50:40                        Desc Main
                                                 Document Page 1 of 1

                                             United States Bankruptcy Court
                                          Northern District of Illinois, Eastern Division

IN RE: Lequawna D Lewis                                           )            Chapter 13
                                                                  )            Case No. 19 B 10344
         Debtor(s)                                                )            Judge Deborah L. Thorne

                                                       Notice of Motion

     Lequawna D Lewis                                                          Debtor A ttorney: Swans on & Des ai LLC
     P.O. Box 242                                                              via Clerk's ECF noticing procedures
     Bloomingdale, IL 60108


                                                                               >   Dirksen Federal Building
On June 26, 2019 at 10:30 am, I will appear at the location listed to the      >   219 South Dearborn
right, and present this motion.                                                >   Courtroom 613
                                                                               >   Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
                                                                               /s/ MARILYN O. MARSHALL
methods indicated on or before Wednesday, June 19, 2019.
                                                                               MARILYN O. MARSHALL, TRUSTEE

                                   Motion to Dismiss Case For Unreasonable Delay

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, as Debtor(s) failed to file the
required documents pursuant to 11 USC §521, §1307, §349, and Rule 3015, and in support thereof states the following:

1.   Debtor(s) filed for Chapter 13 on 04/10/2019.

2.   The debtor(s) have failed to begin payments within thirty days of filing the plan as required under 11 U.S.C. §1326(a) (1).


3.   The debtor(s) have failed to maintain payments to the Trustee's office as required under 11 U.S.C. §1326.

4. The debtor(s) have failed to file a feasible plan. The proposed plan now runs 65 months.

5.   The debtor's failure to confirm a plan in a timely manner constitutes unreasonable delay.

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.


Office of the Chapter 13 Trustee                                               /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                             MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
